Filed 7/17/14 In re E.V. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO

In re E.V., a Person Coming Under the                                B253172
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK58192)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

R. V. et al.,

         Defendants and Appellants.


         APPEAL from an order of the Juvenile Court of Los Angeles County. Jacqueline
Lewis, Referee Presiding. Affirmed.
         Linda Rehm, under appointment by the Court of Appeal for Defendant and
Appellant R. V.
         Jamie A. Moran, under appointment by the Court of Appeal for Defendant and
Appellant Joseph B.
         M. Elizabeth Handy and Heather Benton for minor E.V.
         No appearance for Los Angeles County Department of Children and Family
Services, Plaintiff and Respondent.
                                       *******
       Appellants R. V. (Mother) and Joseph B. (Father) appeal from an order placing the
child E.V. with a foster family instead of maternal grandmother G. F. (Grandmother).
We affirm. The juvenile court acted within its discretion to conclude it was not in E.V.’s
best interests to place her with Grandmother.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Detention.
       E.V., born in June 2013, came to the attention of the Los Angeles County
Department of Children and Family Services (Department) when a referral reported that
she and Mother tested positive for methamphetamine at E.V.’s birth. Although Mother
had been discharged from the hospital, E.V. remained in the neonatal intensive care unit
and was exhibiting withdrawal symptoms. When at the hospital, Mother told the referral
that she had been exposed to a neighbor’s methamphetamine smoke shortly before E.V.’s
birth. The referral observed, however, that Mother had a flat affect and appeared to have
been through this before. The referral could not ascertain the extent of E.V.’s exposure,
as Mother had no records of prenatal care. When Mother and Father returned to the
hospital three days after E.V.’s birth, they became upset because staff refused to release
E.V. pending a Department investigation. Father created an uproar and falsely told
hospital staff that a Department social worker had authorized E.V.’s release.
       A social worker went to Mother’s and Father’s home the next day. They lived
with Grandmother. Though Mother initially did not acknowledge the reason E.V.
remained in the hospital, she ultimately conceded using methamphetamine before E.V.’s
delivery. She described her use as an isolated recent incident, explaining she previously
used drugs in high school and had participated in several drug rehabilitation programs.
She denied using methamphetamine throughout her pregnancy and stated that E.V. must
have tested positive as a result of breastfeeding. She also denied ever seeing Father use
drugs and denied hearing him falsely say a social worker had been to their home before
they went back to the hospital. In an interview later that day with E.V.’s nurse, the social
worker learned that E.V. was tested for drugs immediately at birth, before Mother would

                                             2
have had an opportunity to breastfeed. The nurse also stated that Mother was present
when Father said he had contact with the Department and Mother affirmatively
corroborated his story.
       The social worker also interviewed Grandmother, who said she was available for
E.V.’s placement. When asked if she understood why E.V. had not been released from
the hospital, Grandmother stated: “‘I only know what the father said to me. He told me
that [Mother] and the baby tested positive for Methamphetamine. I thought she quit
drugs. I had no idea. She stopped going to her 12 step program when she met the
father.’” When asked whether she suspected that Father used drugs, Grandmother added,
“I have never seen him. Drugs are not tolerated here. However, [Mother] met him
through his cousin [] who is known to take drugs. I wish he could drug test too. I think
he (father) does drugs too.’”
       Grandmother then described her familiarity with Mother’s prior dependency case
involving E.V.’s half sister, Noelle O., born in 2002. In 2005, the juvenile court
sustained an allegation under Welfare and Institutions Code section 300, subdivision (b),1
that Mother had a history of substance abuse and was a current abuser of alcohol, cocaine
and/or marijuana, that she had a criminal history involving drug and alcohol abuse and
that such abuse placed Noelle at risk. Mother did not reunify with Noelle, and the matter
resolved through a family law order granting joint legal custody of Noelle to Mother and
her father, sole physical custody to her father and monitored visits to Mother.
Grandmother said that Noelle’s father had taken away her guardianship of Noelle.
       The Department obtained a removal order for E.V. and personally served it on
Mother and Father. That was the social worker’s first opportunity to speak with Father,
as prior efforts had been unsuccessful. Father stated he thought the hospital was lying
about Mother and E.V. testing positive for drugs, as he had not seen any paperwork
confirming the tests. He would not confirm or deny whether he was aware of Mother’s



1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.

                                             3
drug use and said he did not know whether Mother had a history of drug use. He denied
using drugs. He agreed to drug test, but ultimately never appeared. When asked whether
he had a criminal record, he refused to answer any further questions. He was generally
hostile and sarcastic throughout the interview. For example, when the social worker
asked him to please clear his voicemail so she could contact him by leaving a message,
he responded, “‘You clear your voicemail.’”
       The Department also spoke with Noelle’s father, who described Mother’s
demeanor as consistent with someone under the influence of drugs. Mother currently had
unmonitored visitation with Noelle for one-half of her winter and spring breaks, and for
six weeks in the summer. Father characterized Mother’s behavior with Noelle as that of
13-year-old babysitter, sleeping during the day, making Noelle fend for herself and not
expressing interest in Noelle.
       On June 18, 2013, Father arrived at the Department office with Grandmother and
his mother. They all complained about E.V. being placed with a non-family member.
When the social worker reminded Grandmother that it was problematic Mother and
Father lived with her, she said they did not. The next day, the Department learned Father
had been stopped by law enforcement in September 2012, and had admitted to both
possessing and selling drugs. A search revealed that Father was carrying a pipe, a bag
with a substance that tested positive for methamphetamine and 15 $20 counterfeit bills.
The Department also learned both Mother and Father had extensive criminal histories,
and Father was registered as a substance offender.
       The Department assessed the risk to E.V. of future abuse or neglect as very high.
It filed a dependency petition on June 21, 2013, alleging E.V. was at risk under section
300, subdivision (b) because she was born with a positive toxicology screen for
amphetamine and methamphetamine (paragraph b-1); Mother had a history of substance
abuse, used illicit drugs during pregnancy and had a positive toxicology screen for
amphetamine and methamphetamine at E.V.’s birth (paragraph b-2); and Father had a
history of substance abuse and was a current abuser of methamphetamine (paragraph b-
3). In connection with its assessment whether there were any relatives available for

                                            4
placement, the Department opined that Grandmother would not be appropriate because
Mother and Father resided with her, and E.V. was assessed at an “F-Rate,” meaning she
would require specialized care as a result of her medical condition. The juvenile court
found a prima facie case for detaining E.V. and gave the Department discretion to detain
her with an appropriate relative.
       Placement.
       Mother, Father and the Department had a Team Decision Meeting (TDM) on June
21, 2013, in which the Department explained why E.V. was being detained. Though
Mother and Father initially denied most of the Department’s accusations, Father admitted
to using methamphetamine on June 20, 2013. Both Mother and Father began the intake
process with the First Five Drug Program.
       One week later, the Department prepared a pre-release investigation report for a
paternal aunt, noting that a full assessment had not yet been completed. The Department
further reported that Grandmother and a maternal aunt came to the Department to express
Grandmother’s interest in having E.V. placed with her. They stated there had been a
miscommunication—that Mother and Father were not living with Grandmother and she
had only proposed they live with her. The juvenile court directed the Department’s
jurisdiction/disposition report to address E.V.’s placement with an extended family
member. Grandmother added that her job as a teacher allowed her to be home in the
afternoons and during the summer to care for E.V.
       The Department interviewed Mother and Father for the July 26, 2013,
jurisdiction/disposition report. Though she could not recall their names, Mother had
spoken with two inpatient treatment programs and was ready to begin when they had
space available. She later provided a letter from one of the facilities confirming her
statement. Though she admitted using methamphetamine before E.V.’s birth, she
continued to deny that E.V.’s positive toxicology screen resulted from that use. Mother
reported that most of her drug use had occurred in high school. She could not explain the
reasons for her failing to reunify with Noelle. Mother reported she had never known
Father to use drugs and they did not use drugs together. Father maintained the

                                             5
Department had stolen his baby and remained upset that she was not placed with a family
member. Contrary to his admission at the TDM, he denied any current drug use. In the
report, the Department further confirmed that E.V. was doing well and no longer met the
F-Rate requirements.
       The jurisdiction/disposition report described Mother’s history with the
Department. In addition to the sustained petition involving Noelle, the Department
received a referral concerning Grandmother’s sexual abuse of Noelle related to
inappropriate bathing. The allegation was deemed unfounded. An August 2012
allegation of general neglect against Mother during Noelle’s visit was also deemed
unfounded.
       At the July 26, 2013 jurisdiction/disposition hearing, the juvenile court sustained
the petition and found that E.V. was a person as described in section 300, subdivision (b).
With respect to disposition, the juvenile court removed E.V. from Mother’s and Father’s
custody and ordered that she remain placed with her foster family. It further directed
Mother and Father to participate in a number of services and permitted them monitored
visitation. The Department was to address relative placement in its next report.
       For the August 23, 2013 hearing, the Department reported that Grandmother’s
home had been approved for placement, and wrote that Grandmother was willing and
able to assist with reunification services and willing to provide permanency in the event
reunification failed. The Department further reported that the paternal aunt’s home had
not been approved because of insufficient space. The juvenile court set the matter for a
contested placement hearing after E.V.’s counsel expressed concern that Mother and
Father might be living with Grandmother.
       Before the contested hearing, Grandmother submitted points and authorities
requesting that E.V. be placed with her. The Department submitted last minute
information supporting E.V.’s release to Grandmother. It also submitted additional
service records showing that a social worker spoke with Noelle on June 20, 2013, shortly
after E.V. was detained. Noelle confirmed she had visited with Mother in April 2013.



                                             6
When asked whether she felt safe with Mother she said, “‘Yes, but not really.’” When
asked when she would visit Mother next, she said she probably would not be visiting.
       The Department prepared an interim review report for the October 4, 2013,
placement hearing. Mother had enrolled in a residential recovery program and Father
was incarcerated and attending a weekly substance abuse treatment program. The
Department continued to advocate for E.V.’s placement with Grandmother. At the
hearing, E.V.’s counsel indicated she had spoken with Noelle’s father and received
information that caused her some concern about E.V.’s placement with Grandmother.
The juvenile court directed the Department to prepare a supplemental report regarding
that information.
       Before the continued hearing, Father wrote to the Department, requesting that E.V.
be placed with Grandmother. The Department also obtained copies of letters Father
wrote to Grandmother while he was incarcerated, criticizing Noelle’s father’s
involvement in the case, thanking her for the money she had sent him and advising that
he had advocated for E.V.’s placement with her.
       In a second interim review report, the Department continued to recommend E.V.
be placed with Grandmother. The report outlined a recent interview with Grandmother.
She described a five-year custody battle for Noelle, explaining that Mother and Noelle
lived with her until Noelle was two and one-half years old. According to Grandmother,
Noelle’s father had not been interested in caring for Noelle until he received notice that
he was in arrears on his child support payments. He was able to obtain full custody of
Noelle and thereafter effectively severed Grandmother’s relationship with her.
Grandmother blamed Noelle’s dysfunctional behavior on her placement with her father.
She believed that Noelle’s father was currently lying and trying to manipulate Mother’s
relationship with E.V. During a telephonic interview, Noelle’s father reported three
concerns about Grandmother: She used corporal punishment as reported by Noelle
during play therapy; she used an improper car seat; and she made inappropriate




                                             7
comments to Noelle, such as telling her that her father was not her family and that she
and Mother were her only real family. Grandmother said Noelle’s father’s statements
were false.
       Attached to the Department’s report were excerpts from a 2009 child custody
evaluation prepared pursuant to section 730 concerning Noelle. In the evaluation,
Noelle’s therapist expressed concern about Grandmother’s relationship with Noelle.
According to the evaluation, Noelle’s therapist believed that Grandmother did not want
Noelle to have a relationship with Mother without her own involvement. Noelle stated
that Grandmother wanted Noelle to identify her as her mother. Both Mother and Noelle’s
father expressed concern that Grandmother saw herself as a parent. Noelle at times
referred to Grandmother as “‘the monster’” or “‘the mean one,’” and she said that
although she was afraid to tell the truth, Grandmother had hit her with a wooden spoon.
Mother reported that Grandmother hit her with a wooden spoon when she was young.
Though it was unclear whether actual physical violence or just the threat of violence had
occurred, the therapist opined that Grandmother’s residence was not a secure place for
Noelle to live and that she was secure with her father. She further opined that it was not
safe for Noelle to be alone with Grandmother and that Grandmother should be required to
take a parenting class before visiting with Noelle. The therapist found validity to both of
the alternating theories concerning the source of Noelle’s stress after being removed from
the care of Mother and Grandmother, noting on the one hand it appeared that she suffered
traumatic events while in their care, and on the other hand that she missed them. The
evaluation also confirmed that Grandmother repeatedly used an inappropriate car seat for
Noelle. On a broader level, the evaluation generally found Grandmother’s veracity to be
questionable in certain situations; it further noted that on occasion, Grandmother said
inappropriate things to Noelle and she overstepped boundaries.




                                             8
       At the November 8, 2013 contested placement hearing, the juvenile court admitted
the Department’s reports and Father’s letters into evidence. It also received into evidence
an e-mail summary of E.V.’s monitored visitation with all family members. The
summary reported occasional conflict, with Mother saying she did not want Grandmother
at the visits and telling Grandmother to get her own visits. E.V.’s counsel argued against
placement with Grandmother, citing her concern that Grandmother stated she did not
tolerate drugs in her household, yet at the same time permitted both Mother and Father to
reside with her while they were using drugs. She also expressed concern about the
contentious relationship between Mother and Grandmother, about Grandmother’s
relationship with Father and inconsistencies in her statements to the Department.
Overall, counsel questioned the truthfulness of the entire situation and questioned
whether Grandmother could be trusted to take care of E.V. by following court orders.
       Though acknowledging the law’s preference for placement with a relative, the
juvenile court determined it was not in E.V.’s best interest to be placed with
Grandmother. The court considered evidence of the level of “enmeshment and
complication” in the relationship between Grandmother and Father, and stated it lacked
“confidence that [Grandmother] is going to choose her granddaughter over the parents.”
It also questioned whether Grandmother could effectively facilitate reunification given
her relationship with Mother. It ordered “loosely monitored” visits for Grandmother,
with neither Mother nor Father as the monitor.
       Mother and Father appealed. At E.V.’s counsel’s request, we have taken judicial
notice of a minute order showing that in January 2014, the juvenile court transferred the
matter to Riverside County where Mother currently resides.




                                             9
                                        DISCUSSION
       Mother’s and Father’s sole contention on appeal is that the juvenile court abused
its discretion by declining to place E.V. with Grandmother. We find no basis to disturb
the placement order.2
I.     The Statutory Preference for Relative Placement and the Standard of Review
       Under section 361.3, subdivision (a), “preferential consideration shall be given to
a request by a relative of the child for placement of the child with the relative” when a
child is removed from the physical custody of his or her parents pursuant to section 361.
The statute provides a list of nonexclusive factors for the Department and the juvenile
court to consider in determining whether placement with a particular relative is
appropriate, the first being “[t]he best interest of the child, including special physical,
psychological, educational, medical, or emotional needs.” (§ 361.3, subd. (a)(1).)
       Other statutory factors include: “(2) The wishes of the parent, the relative, and
child, if appropriate. [¶] . . . [¶] (5) The good moral character of the relative and any other
adult living in the home . . . . [¶] (6) The nature and duration of the relationship between
the child and the relative, and the relative’s desire to care for, and to provide legal
permanency for, the child if reunification is unsuccessful. [¶] (7) The ability of the
relative to do the following: [¶] (A) Provide a safe, secure and stable environment for the
child. [¶] (B) Exercise proper and effective care and control of the child. . . . [¶] . . . [¶]
(D) Protect the child from his or her parents.” (§ 361.3, subd. (a)(2)-(7).)




2       At this stage of the proceedings, Mother and Father have standing to challenge the
placement decision. (See, e.g., In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054
[“placement of a child with a relative has the potential to alter the juvenile court’s
determination of the child’s best interests and the appropriate permanency plan for the
child, and may affect a parent’s interest in his or her legal status with respect to the
child”].) We note that only E.V. has appeared as a respondent; the Department has not
taken a position on appeal.

                                               10
       “‘Preferential consideration’ means that the relative seeking placement shall be the
first placement to be considered and investigated.” (§ 361.3, subd. (c)(1).) The relatives
entitled to preferential consideration for placement are “an adult who is a grandparent,
aunt, uncle, or sibling.” (§ 361.3, subd. (c)(2).)
       We review the juvenile court’s decision on relative placement for abuse of
discretion. (In re Robert L. (1993) 21 Cal.App.4th 1057, 1067; accord, In re Sabrina H.
(2007) 149 Cal.App.4th 1403, 1420.) In connection with its placement order, “the court
is given wide discretion and its determination will not be disturbed absent a manifest
showing of abuse. [Citations.] ‘Broad deference must be shown to the trial judge. The
reviewing court should interfere only “‘if we find that under all the evidence, viewed
most favorably in support of the trial court’s action, no judge could reasonably have
made the order that he did.’ [Citations.]” [Citation.]’ [Citation.]” (Alicia B. v. Superior
Court of San Diego County (2004) 116 Cal.App.4th 856, 863.)
II.    The Juvenile Court Did Not Abuse Its Discretion in Declining To Place E.V.
with Grandmother
       Section 361.3, subdivision (e), provides that the juvenile court must state for the
record the reasons for its denial of placement with a relative considered for placement
under the statute. Here, the juvenile court expressly determined it would not be in E.V.’s
best interests to be placed with Grandmother. (§ 361.3, subd. (a)(1).) It considered
evidence of Grandmother’s relationship with both Mother and Father, and found an
inappropriate level of enmeshment between Grandmother and Father, and a problematic
relationship between Grandmother and Mother. On that basis, it questioned whether
Grandmother had the ability to provide a safe, secure and stable environment for E.V.
(§ 361.3, subd. (a)(7)(A)), whether she would protect E.V. from the parents (§ 361.3,
subd. (a)(7)(D)), and whether she would be able to effectively facilitate reunification
services (§ 361.3, subd. (a)(7)(E)).




                                              11
       We find no abuse of discretion. “Section 361.3 does not create an evidentiary
presumption that relative placement is in a child’s best interests.” [Citation.]” (In re
Lauren R. (2007) 148 Cal.App.4th 841, 855; see also In re Joseph T. (2008) 163
Cal.App.4th 787, 798 [“The relative placement preference, however, is not a relative
placement guarantee”].) The juvenile court received considerable information from
which it could conclude that placement with Grandmother was not in E.V.’s best
interests. Turning to the factors emphasized by the juvenile court, there was evidence
that Grandmother did not have the ability to provide a safe, secure and stable
environment. Mother and Father both used drugs while residing with Grandmother.
Though there were conflicting statements, there was also evidence that Grandmother hit
or threatened to hit E.V.’s half-sister Noelle with a wooden spoon, just as she had hit
Mother when she was a child. There was also evidence that Grandmother made
inappropriate comments to Noelle and had difficulty maintaining appropriate boundaries.
Noelle’s therapist expressly opined that Grandmother’s home was not a safe and secure
place for Noelle.
       With respect to Grandmother’s ability to protect E.V. from her parents, the
juvenile court considered the relationship between Grandmother and Father to contain a
“level of enmeshment and complication” that would hinder any ability to protect E.V.
Letters Father wrote to Grandmother while he was incarcerated showed that Grandmother
had sent him money and he was hoping Grandmother would provide a job for him. The
letters also contained troubling statements about Noelle’s father, and suggested that
Grandmother and Father were plotting to get custody of Noelle, or at least try to get her
to say she wanted to live with Mother and Father when she turned age 12. Other
evidence implied that Grandmother had accepted Father’s drug use; she stated that drugs
were not tolerated in her home and that she had never seen Father take drugs, but then
immediately added that she believed he used drugs.




                                             12
       Finally, in connection with its concern that Grandmother may not have the ability
to facilitate reunification services, the juvenile court considered evidence of conflicts
between Mother and Grandmother concerning E.V.’s visitation, with Mother accusing
Grandmother of interfering with her visitation. Mother’s accusations mirrored previous
concerns about Grandmother’s involvement with Noelle. Noelle’s therapist opined that
Grandmother did not want Noelle to have an independent relationship with Mother.
Indeed, notwithstanding the level of contentiousness between Mother and Noelle’s father,
they shared the concern that Grandmother saw herself more as a parent than a
grandparent. They both had experiences where Grandmother would contradict them,
typically by permitting Noelle to have something—such as candy or soda—that they had
already told her she could not have. On the basis of this evidence, the juvenile court
could question Grandmother’s commitment to reunification.
       In asserting the juvenile court abused its discretion, both Mother and Father point
to evidence that supported E.V.’s placement with Grandmother, including that
Grandmother expressed an interest in helping E.V. reunify with her parents or
alternatively in providing permanence; her home was approved for placement; her
school-year work schedule was conducive to caring for E.V.; and Mother and Father
sought E.V.’s placement with her. But showing that evidence exists to support a contrary
result fails to demonstrate an abuse of discretion. “‘The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of reason.’” (In re Stephanie M.
(1994) 7 Cal.4th 295, 318-319.) “‘When two or more inferences can reasonably be
deduced from the facts, the reviewing court has no authority to substitute its decision for
that of the trial court.’ [Citation.]” (Walker v. Superior Court (1991) 53 Cal.3d 257,
272.) A reviewing court will not disturb the juvenile court’s exercise of discretion unless
the decision was arbitrary, capricious, or patently absurd. (In re Stephanie M., supra, 7
Cal.4th at p. 318.) “That another court might reasonably have reached a different result
on this issue, however, does not demonstrate an abuse of discretion. An abuse of
discretion may be found only if ‘“no judge could have reasonably reached the challenged



                                             13
result. [Citation.]”’” (O’Donoghue v. Superior Court (2013) 219 Cal.App.4th 245, 269;
accord, In re Scott B. (2010) 188 Cal.App.4th 452, 469.)
       On the basis of the record as a whole, the juvenile court’s finding that placement
of E.V. with Grandmother would not be in her best interests was well within its
discretion. (See In re Stephanie M., supra, 7 Cal.4th at p. 321 [“regardless of the relative
placement preference, the fundamental duty of the court is to assure the best interests of
the child”].)
                                         DISPOSITION
       The juvenile court’s placement order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                            _____________________, J. *
                                                    FERNS
We concur:




____________________________, P. J.
       BOREN


____________________________, J.
       CHAVEZ




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             14